FILED
                             NOT FOR PUBLICATION                             AUG 2 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ROSHDY SHEHATA MINA SHEHATA,                     No. 08-74797

               Petitioner,                       Agency No. A096-026-666

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 1, 2011 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Roshdy Shehata Mina Shehata, a native and citizen of Egypt, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual

findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006), and we

deny the petition for review.

      Shehata does not challenge the IJ’s dispositive finding that his application

for asylum was untimely. Accordingly, Shehata’s asylum claim fails.

      Even if Shehata was credible, the record does not compel the conclusion that

the incident where Muslim men beat him and the incident where the police

detained and beat him, even considered cumulatively, amounted to past

persecution. See Gu v. Gonzales, 454 F.3d 1014, 1019 (9th Cir. 2006). In

addition, even if he was a member of a disfavored group, Shehata has not shown

sufficient individualized risk to establish a clear probability of persecution. See

Hoxha v. Ashcroft, 319 F.3d 1179, 1185 (9th Cir. 2003); Wakkary v. Holder, 558

F.3d 1049, 1066-67 (9th Cir. 2009) (“[a]n applicant for withholding of removal

will need to adduce a considerably larger quantum of individualized-risk

evidence”). Further, the record does not compel the conclusion that there is a

pattern or practice of persecution of Coptic Christians. See id. at 1060-62.

Accordingly, Shehata’s withholding of removal claim also fails.

      Finally, substantial evidence supports the agency’s denial of CAT relief

because Shehata failed to establish that it is more likely than not he will be tortured


                                           2                                    08-74797
by or with the acquiescence of the Egyptian government. See Silaya v. Mukasey,

524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                        3                                 08-74797